DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I and rs13136737 in the reply filed on December 20, 2021 is acknowledged. After further consideration of the election of species requirement, the examiner has decided to examine both rs1044129 and rs13136737. 
	Claims 13-24 and 35-36 are currently pending.
Claims 22-23 and 35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected subject (a non-elected invention or a non-elected SNP), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Claim 21 has been examined to the extent that it reads on rs1044129. The additionally recited polymorphisms have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
In the instant case Fig 7 contains a nucleotide sequence that is not in the CRF or Sequence Listing. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21, 24, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-21 and 24 are rejected over the recitation of the phrase “one or more polymorphisms associated with the miR-302/367 gene”.  It is noted that “associated” is not an art recognized term to describe the relationship between a polymorphism and a gene.  It is not clear if a polymorphism “associated” with the miR-302/367 gene refers to a polymorphism in the miR-302/367 gene, a polymorphism near the miR-302/367 gene, a polymorphism in a target of miR-302 or miR-367, or something else.  Because the term “associated” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to a polymorphism and a gene, one of skill in the art cannot determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 13-15, 17-21, 24, and 36 are rejected over the recitation of the phrase “detecting the presence” of a polymorphism.  It is unclear what it means for a polymorphism to be “present”. A polymorphism is variation within a population; any individual will have particular allele copies at that position on each of their homologous chromosomes, but an individual cannot have a polymorphism since an individual is not a population. For example regarding SNP rs13136737 there are three possible alleles (G, A, or T), but it is not clear which one must be present to meet the limitation of detecting the “presence” of SNP rs13136737. 


    PNG
    media_image1.png
    223
    307
    media_image1.png
    Greyscale


It appears that not all of the genes recited in claim 20 have polymorphisms that create a novel miR-367 target site.  In particular RYR3, CTDSPL, F2RL1, NF2, RBBP4, and SOX4 have polymorphisms that result in the loss of a target site.  Clarification is requested. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13, 14, 17-20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to a method for detecting the presence of a polymorphism, comprising: (a) contacting a sample from a subject with one or more reagents for detecting the presence of one or more polymorphisms associated with the miR-302/367 gene; and (b) detecting the presence of said one or more polymorphisms using said reagents. 
Claim 14 states that the one or more polymorphisms is in a pri-miRNA of miR-302/367.
Claim 17 states that the one or more polymorphisms is within the miR367 binding site of a miR-367 target gene.  
Claim 18 encompasses polymorphisms that disrupt the miR-367 target site and Claim 19 encompasses polymorphisms that create novel miR-367 target sites.
Claim 20 states that the miR-367 target site is in RYR3, BCL11B, CTDSPL, F2RL1, FOXP1, HOXC8, NF2, RBBP4, SQSTM1, and SOX4.
 In the instant case, the claims do not set forth the “polymorphisms” in terms of sufficient relevant identifying characteristics.  The claims encompass measuring a large genus of polymorphisms that have been identified only in terms of their function. For example the microRNA Target Prediction Database teaches that there are 923 predicted targets for miR-367-
The specification (para 0018) teaches a single mutation in the pri-miRNA of miR-302/367, namely rs13136737.
The specification (para 0044) teaches the following are rare miR-367 target SNPs that result in loss of gain of a target site:

    PNG
    media_image2.png
    184
    301
    media_image2.png
    Greyscale

The specification (para 0045) teaches SNPs that are in miR367 target genes (Table 4, partially reproduced below).

    PNG
    media_image3.png
    227
    423
    media_image3.png
    Greyscale

The specification provides written description for the particularly described SNPs in the specification (those described by rs#’s).  However the specification does not describe any other species within the claimed genus to show possession of those species. 
Regarding the genus of (i) polymorphisms that are associated with miR-302/367; (ii) polymorphisms within the pri-miRNA of miR-302/367; (iii) polymorphisms that destroy/create binding sites for miR-367; and (iv) polymorphisms in the miR-367 target genes of claim 20, the specification does not describe any structural features of the disclosed polymorphisms that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed polymorphisms that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated miR-302/367, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the polymorphisms disclosed in the specification, the disclosed polymorphisms are not a “representative number” of species within the claimed genus. 
. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (Am J Respir Crit Care Med Vol 183 pages 641-648, 2011). The rejection is further evidenced by the dbSNP record for rs13136737 (created with build 121 on 4/5/2004)
	Hu teaches that they conducted a study to assess whether variants in the pre-miRNA flanking region can influence the clinical behavior of NSCLC (abstract). Hu teaches that 11 SNPs, including miR-367 rs13136737 were genotyped in 372 patients using TaqMan assays (page 642, col 2). Hu teaches a correlation between rs131136737 and NSCLC patient survival (Table 2 partially shown below).  

    PNG
    media_image4.png
    73
    625
    media_image4.png
    Greyscale
 As evidenced by dbSNP rs13136737 is a G>T or G>A polymorphism.  It appears that Hu detected the sequence complementary to rs131136737 since C/A alleles were detected rather than G/T alleles.   By detecting CA/AA on the complement, Hu indirectly detected the GT/TT alleles of rs13136737. Thus Hu teaches a method of detecting the presence of a polymorphism, comprising: a) contacting a sample from a subject with one or more reagents (the TaqMan primers/probes) for detecting the presence of rs13136737 (and in particular the T allele) which is a polymorphism within the pri-miRNA of miR-367 and thereby is a polymorphism associated with miR-302/367 gene. 

9.	Claims 13, 17, 18, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (PNAS Aug 16, 2011 vol 108 no 33 pages 13653-13658). 
	Zhang teaches that a putative binding site for miRNA-367 exists in the 3’ UTR of RYR3, and a genetic variant rs1044129 A>G is present in this binding site.  Zhang teaches that miR-367 . 

10.	Claims 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NCBI dbSNP record for rs143664576 (NCBI Assay ID ss342199236 entered 3/25/2011). 
	Prior to setting forth this rejection it is noted that the specification teaches that rs143664576 (SQSTM1) creates a new miR-367 target site (para 0044).
 The NCBI dbSNP record for rs143664576 discloses NCBI Assay ID ss342199236.  The record states that 4552 samples were subjected to exome capture and sequencing.  The observed alleles at rs143664576 were G and A.  The summary of genotypes is shown below:
	
    PNG
    media_image5.png
    138
    796
    media_image5.png
    Greyscale
	
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent features of this SNP at the time of the invention (see MPEP 2112). Thus . 

11.	Claims 13-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (Frontiers in Genetics April 2014 Vol 5 Article 95 pages 1-7).
Mitchell provides a review of genome wide associations studies that have been performed on samples collected from stroke patients and controls.  In Table 1 Mitchell discloses studies that used the Illumina HumanOmni 2.5 array for genotyping.  It is a property of this array that it contains probes for detecting rs13136737, rs143664576, rs1044129 (see OA attachment).  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent features of these SNPs at the time of the invention (see MPEP 2112). Thus Mitchell teaches a method of detecting the presence of a polymorphism, comprising: a) contacting a sample from a subject with one or more reagents (the probes on the microarray) for detecting the presence of (i) rs13136737 which is a polymorphism within the pri-miRNA of miR-367 and thereby is a polymorphism associated with miR-302/367 gene; (ii) rs1044129, which is a polymorphism which disrupts a miR367 binding site in a miR-367 target gene (RYR3) and thereby is a polymorphism associated with miR-302/367 gene; and rs143664576, which is a polymorphism which creates a novel miR367 binding site in a miR-367 target gene (SQSTM1) and thereby is a polymorphism associated with miR-302/367 gene. Mitchell further teaches a method comprising: a) contacting a sample from a subject with one or more reagents (the probes on the microarray) for detecting the presence of a first polymorphism rs1044129 and a second .

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (Am J Respir Crit Care Med Vol 183 pages 641-648, 2011) in view of Al Safar (Appl Microbiol Biotechnol 2011 89:807-815). The rejection is further evidenced by the dbSNP record for rs13136737 (created with build 121 on 4/5/2004).
	The teachings of Hu are presented above. 
	Hu does not specifically state that the sample was selected from blood, saliva, a buccal swab or tumor tissue. 
	However Al Safar evaluates different sources of DNA for use in genome wide studies and forensic application.  In particular Al Safar teaches genotyping blood (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hu by detecting the SNP in a blood sample as suggested by Al Safar.  As demonstrated by Al Safar blood samples were routinely used in the art at the time of the invention for detecting SNPs.  Plus one of skill in the art would have been motivated to use a blood sample since they can be obtained non-invasively. 


14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (Frontiers in Genetics April 2014 Vol 5 Article 95 pages 1-7) in view of Al Safar (Appl Microbiol Biotechnol 2011 89:807-815).
	The teachings of Mitchell are presented above. 
	Mitchell does not specifically state that the sample was selected from blood, saliva, a buccal swab or tumor tissue. 
	However Al Safar evaluates different sources of DNA for use in genome wide studies and forensic application.  In particular Al Safar teaches genotyping blood (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mitchell by detecting the SNPs in a blood sample as suggested by Al Safar.  As demonstrated by Al Safar blood samples were routinely used in the art at the time of the invention for detecting SNPs.  Plus one of skill in the art would have been motivated to use a blood sample since they can be obtained non-invasively. 

15.	 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over NCBI dbSNP record for rs143664576 (NCBI Assay ID ss342199236 entered 3/25/2011) in view of Al Safar (Appl Microbiol Biotechnol 2011 89:807-815).
	The teachings of NCBI dbSNP are presented above. 
	NCBI dbSNP does not specifically state that the sample was selected from blood, saliva, a buccal swab or tumor tissue. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of NCBI dbSNP by detecting the SNPs in a blood sample as suggested by Al Safar.  As demonstrated by Al Safar blood samples were routinely used in the art at the time of the invention for detecting SNPs.  Plus one of skill in the art would have been motivated to use a blood sample since they can be obtained non-invasively. 


 
Improper Markush Group
16. 	Claim 21 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class 
	The claim recites the following Markush grouping: one or more polymorphism is selected from the group consisting of: rs3738605 (SZRD1), rs17002178 (CYYR1), rs4832251 (PTCD3), rs1134256 (DQ594001), and rs1044129 (RYR3).  The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each polymorphism is located in a different gene and consists of a different nucleotide sequence.  The only structural similarity present is that all of the polymorphisms comprise nucleotides. The fact that the polymorphisms comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being associated with miR-302/367. Accordingly, while the different polymorphisms are asserted to have the property of being associated with miR-302/367, they do not share a substantial structural similarity essential to this activity.
Further, the recited polymorphisms do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that polymorphisms behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited polymorphisms possess the common property of being associated with miR-302/367.
Following this analysis, the claims are rejected as containing an improper Markush grouping.


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AMANDA HANEY/Primary Examiner, Art Unit 1634